Title: Victor Adolphus Sasserno to Thomas Jefferson, 14 October 1818
From: Sasserno, Joseph Victor Adolphus
To: Jefferson, Thomas


          
            Sir,
            Nice Octber 14. 1818.
          
          The letter i had the honour of writing to you last August 18. made you Know that i had sent you, through Mr Cathalan, Six chests holding 300 bottles Bellet’s wine; these, i am told by Mr Cathalan have been stoped in Marseilles till now for want of ships Sailing for your ports. ’tis very unpleasant, however, i hope, this delay will not hinder their arriving at their destination before the beginning of the winter. In the said letter, i also said to you, that i had received, neither your letter of feb. 22d (mentioned in your last to me of april 5) nor my commission. Now and with pleasure i inform you, Sir, that they both came yesterday to my hands after a very great bye-way, the bundle was directed, to Mr Hammet Consul of the United States at Naples, who has opened it and Sent to Mr Cathalan. i have already received the patent, the bound and your honoured letter, the remaining Mr Cathalan will send me by the first opportunity. Presently i must obtain the Exequatur of the Sardinia’s King to take intire possession of my office.
          
          i dare flatter myself, well to justify your confidence, and the favour of the president, and deserve his and your approbation in discharging worthily the duties impos’d on me by my office.
          I have nothing more left, Sir, but to thank you for your Kindnesses, and reiterate to you the offer of my devoted Services here as well as in all other parts where you will employ them, the acknowleg acknowledgement and pleasure  shall be always on my Side.
          I Salute you, Sir, with consideration and respect and am for life.
          
            Your most devoted and obedient Servant.
            A. Sasserno
          
        